Citation Nr: 0307707	
Decision Date: 04/23/03    Archive Date: 04/30/03	

DOCKET NO.  97-30 324	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina 


THE ISSUES

1.  Entitlement to service connection for seasonal rhinitis. 

2.  Entitlement to service connection for pseudofolliculitis 
barbae. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
malaria and/or a fungus infection. 

4.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), greater than 10 percent prior to 
August 31, 1998, 30 percent from August 31, 1998 to February 
29, 2000, and 70 percent from March 1, 2000. 

5.  Entitlement to an increased evaluation for bilateral 
plantar warts, currently rated 10 percent disabling. 

6.  Entitlement to permanence of a total disability rating 
based on individual unemployability (TDIU) for the purpose of 
establishing eligibility for Dependents' Educational 
Assistance under Chapter 35, Title 38, of the United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service from May 1968 to July 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Columbia, South Carolina, Regional Office (RO).  
A March 1997 rating decision granted the veteran service 
connection for PTSD and rated this disorder as 10 percent 
disabling.  That rating decision also denied him service 
connection for pseudofolliculitis barbae, an increased 
evaluation higher than 10 percent for his service-connected 
bilateral plantar warts, and found that new and material 
evidence had not been submitted to reopen his claim for 
service connection for malaria and a fungus infection.  A 
June 1997 rating decision denied him entitlement to service 
connection for seasonal allergies.  An October 2000 rating 
decision granted him entitlement to a TDIU, but denied 
permanency of it, thereby precluding his eligibility for 
Dependents' Educational Assistance under the provisions of 
Chapter 35, Title 38, of the United States Code.

The rating for the PTSD was increased from 10 percent to 30 
percent disabling, effective from August 31, 1998, by an RO 
rating action dated in December 1998.  Another, more recent, 
RO rating action in June 2000 granted a temporary 100 percent 
rating for the PTSD pursuant to the provisions of 38 C.F.R. 
§ 4.29 ("paragraph 29") based on a period of 
hospitalization from December 1, 1999, to February 29, 2000, 
and awarded a schedular 70 percent rating for the PTSD 
effective from March 1, 2000.






The issues of entitlement to a higher initial rating for the 
PTSD, an increased rating for the bilateral plantar warts, 
the permanence of the TDIU, and whether new and material 
evidence has been submitted to reopen the previously denied 
claims for service connection for malaria and a fungus 
infection, will be addressed in the REMAND section of this 
decision following the ORDER.


FINDINGS OF FACT

1.  The pseudofolliculitis barbae in service was acute and 
transitory, completely resolved with treatment, and is no 
longer shown.

2.  Seasonal allergies were not manifested in service.


CONCLUSIONS OF LAW

1.  Pseudofolliculitis barbae was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  Seasonal allergies were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.380 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA).

This new law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The record reflects that, with respect to the issues of 
entitlement to service connection for pseudofolliculitis 
barbae and seasonal allergies, the veteran has received the 
degree of notice contemplated by this new law.  Specifically, 
VA provided him and his representative copies of the appealed 
rating decisions and an August 1998 statement of the case 
(SOC), which addressed these issues.  Those documents gave 
notice of the governing laws and regulations, the evidence 
needed to support the claim for the benefits sought, and the 
reasons for the determinations made regarding these claims.  
Further, the RO in a letter dated in March 2001 informed the 
veteran of the information and evidence needed to support his 
claims, the information and evidence needed from him to 
substantiate his allegations, as well as the evidence VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Further, the record discloses that VA has also met its duty 
to assist the veteran in obtaining evidence necessary to 
substantiate these claims.  Most notably copies of his 
service medical records and post-service VA clinical records 
were obtained and associated with his claims file.  There is 
no identified evidence that has not been accounted for and 
his representative has been given the opportunity to submit 
written argument, too.  Therefore, under the circumstances, 
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no potential risk of prejudice.  See e.g. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection for Pseudofolliculitis Barbae
and Seasonal Allergies.

Factual Background

The veteran's service medical records show that the veteran 
presented to a service department treatment facility in 
August 1970 and was diagnostically assessed as having 
pseudofolliculitis barbae.  He was advised to shave on 
alternate days and provided a topical ointment. In early 
September 1970 he was noted to need a physical profile 
precluding shaving.  He was at that time instructed to shave 
every week.  Chronological service medical records are 
otherwise negative for complaints, findings, and/or diagnoses 
of pseudofolliculitis barbae or any respiratory disorder.  
When evaluated and treated in November 1969 for acute 
folliculitis tonsillitis, the veteran was specifically noted 
to have no allergies.  On his medical examination for service 
separation in June 1971 clinical evaluation of the veteran's 
face, neck, sinuses, lungs and chest found no pertinent 
abnormalities.  On a contemporaneous report of medical 
history the veteran denied any past or current history of 
sinusitis, hay fever, asthma and/or shortness of breath.

On his initial post service VA examination in June 1973 the 
veteran made no complaints referable to a respiratory 
disorder and/or skin condition involving his face or neck.  
Physical examination of the head, face, neck, and respiratory 
system found no abnormalities.  



When examined by VA in February 1997 in connection with his 
service-connected bilateral plantar warts the veteran's 
examiner noted, as medical history, that the veteran had a 
possible history of reactive airway disease and that he takes 
some inhalers but otherwise has no significant past medical 
history.

On VA examination in April 1997 the veteran reported that he 
suffers from seasonal allergies, which he attributed at that 
time to Agent Orange exposure.  On physical examination of 
the respiratory system the veteran's lungs were noted to be 
clear.  Skin examination was unremarkable.  Seasonal rhinitis 
much worse in the fall was the pertinent diagnosis rendered.  

On a VA examination in May 1997 the veteran stated that he 
had lung problems and routinely wakes up with shortness of 
breath.  He reported that he uses an over-the-counter metered 
dose inhaler for shortness of breath to help alleviate this 
problem.  Physical examination found no abnormalities of the 
HEENT (head, ears, eyes, nose and throat), cardiovascular 
system or lungs.  A chest X-ray dated in April 1997 was 
interpreted to be negative for any cardiopulmonary disease.  
Questionable asthma was diagnosed.  

On a VA dermatological consultation in August 1998 the 
veteran reported having rashes ever since his tour in Vietnam 
on his face, arms, legs and feet that waxes and wanes in 
severity but never clears.  The veteran also reported that he 
was told at one time that he has asthma.  On a physical 
examination it was noted that the veteran's face was quite 
clear although he has some pitted scars on the right temporal 
face as well as scattered other places on his face.  


Analysis

In general, service connection may be granted for a 
disability resulting from a personal injury sustained or a 
disease contracted during active military service, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1153; 
38 C.F.R. §§ 3.303, 3.304, 3.306.

Where there is a current disease shown as such in service, a 
subsequent manifestation of the same chronic disease at any 
later date, however remote, is service connected unless 
clearly attributable to an intercurrent cause.  
38 C.F.R. § 3.303(b).  But when a condition noted in service 
is not shown to be chronic, or the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id; see also Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of favorable and 
unfavorable evidence regarding any issue material to the 
case, VA shall give the veteran the benefit of the doubt.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
the existence prior to enlistment and, if so, existing, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of a removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380.  

A.  Pseudofolliculitis Barbae.

Service medical records show that the veteran was treated for 
pseudofolliculitis barbae in late August and early September 
1970.  He was advised to restrict his shaving regimen.  
Subsequent service medical records to include the veteran's 
medical examination for service separation are negative for 
further manifestations of pseudofolliculitis barbae as is the 
post-service clinical record in its entirety.  

After consideration of all the evidence, then, the Board 
finds that it does not show that the veteran currently has 
pseudofolliculitis barbae.  The evidence as a whole indicates 
that the veteran's pseudofolliculitis barbae in service was 
acute and transitory and completely resolved with treatment.  
In the absence of clinical findings that currently 
demonstrate the presence of chronic folliculitis barbae, 
service connection for this disorder is not warranted.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See, too, 38 
U.S.C.A. § 1110 (formerly § 310).  In the absence of proof of 
present disability, there can be no valid claim.  Degmetich 
v. Brown, 104 F.3d 1328 (1997) (Interpreting 38 U.S.C.A. 
§ 1131 as requiring the existence of a present disability for 
VA compensation purposes).  See also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).

B.  Seasonal Allergies.

As noted above, for a grant of service connection for 
seasonal allergies, it must be shown by the evidence of 
record that the disorder was present in service.  
Here, though, there is no evidence of record of relevant 
symptoms, treatment, or a diagnosis, etc., of this disorder 
during service.  In fact, there is no persuasive evidence of 
record showing the veteran currently has an allergic 
disorder-let alone one attributable to his military service.  
And in the absence of any supporting medical evidence, there 
simply is no basis for granting service connection for 
seasonal allergies.  Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.).  See, too, Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In reaching these decisions, the Board has considered whether 
the evidence is about evenly balanced, for and against these 
claims, but it is not.  Instead, the preponderance of the 
evidence is unfavorable, so the benefit-of-the-doubt rule 
does not apply.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for pseudofolliculitis barbae is denied.  

Service connection for seasonal allergies is denied.


REMAND

As alluded to earlier, there was a substantial change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed the VCAA.  Among other things, this new 
law redefined the obligations of the VA with respect to 
notifying the veteran of the information and evidence needed 
to substantiate his claims and provides that VA will assist 
him in obtaining evidence if it is potentially relevant to 
his case.  As part of the notice, VA must specifically inform 
him and his representative, if any, of which portion, if any, 
of the evidence is to be provided by him and which part, if 
any, VA will attempt to obtain on his behalf.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b).  With certain exceptions only 
concerning the definition of what constitutes new and 
material evidence, the VCAA is applicable to all claims filed 
on or after the date of its enactment or filed before that 
date and not yet final.  VCAA, Pub. L. No. 106-475 Section 
7(a), 114 Stat. 2096, 2099-2100 (2002).

In this case the RO has not informed the veteran of the 
evidence he needs to submit or the VA will obtain in support 
of his claims for increased evaluations for his service-
connected PTSD and bilateral plantar warts, his claim for 
entitlement to permanence of a TDIU and/or his petition to 
open his previously denied claims of entitlement to service 
connection for malaria and a fungus infection.  The end 
result is that he may have been denied the opportunity to 
formulate appropriate argument on appeal to the Board, or 
been precluded from submitting and/or identifying evidence 
that would substantiate his claims.  It, thus, would be 
potentially prejudicial to him for the Board to adjudicate 
his claims at this particular time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Also during the pendency of this appeal, VA revised the 
regulations used to rate the severity of skin disorders-
including the veteran's bilateral plantar warts at issue 
under 38 C.F.R. § 4.115, Diagnostic Code 7819.  See 67 Fed. 
Reg. 49, 590-49,599 (July 31, 2002).  The revised code now 
provides that benign skin neoplasms will be evaluated as 
disfigurement of the head, face, or neck under Diagnostic 
Code 7800, scars under Diagnostic Codes 7801, 7802, 7803, 
7804, or on the basis of impairment of function.  

Because the above-cited law changed during the pendency of 
the appeal, the veteran is entitled to the application of the 
version of the regulation that is more favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1993).  But 
see, too, VAOPGCPREC 3-2000 (Apr. 10, 2000) (indicating the 
Board can only apply the earlier version of the regulation 
for the period prior to the effective date of the change).

The veteran and his representative have not been notified of 
the changes in the regulations and have not been given an 
opportunity to present additional arguments in response.  
Moreover, the RO has not had an opportunity to consider the 
veteran's claim under the new criteria before appellate 
consideration by the Board.  And further development of the 
medical evidence may be required as a result of the changes 
in the rating criteria and to ensure compliance with the 
notice and duty to assist provisions of the VCAA.  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who possess records, not 
already associated with the claims 
folder, pertaining to treatment or 
evaluation of him in recent years for the 
remaining conditions at issue (PTSD, the 
bilateral plantar warts, malaria, and a 
fungus infection).  After securing the 
necessary releases, the RO should obtain 
all identified records.  The RO should 
then ensure that relevant records of 
contemporary VA treatment or clinical 
evaluations are associated with the 
veteran's claims file.  

2.  The RO should then schedule the 
veteran for an appropriate VA examination 
to determine the severity of his service-
connected bilateral plantar warts 
disorder.  The claims folder (c-file) 
must be made available to the examiner 
for a review of the pertinent medical 
history.  The examiner should provide a 
full description of any and all current 
manifestations of the veteran's bilateral 
plantar warts disability, including any 
impairment of functions resulting there 
from.  The examiner should specifically 
comment on whether the veteran's 
bilateral plantar warts result in 
scarring and, if so, whether the scar(s) 
is/are superficial, unstable, poorly 
nourished, with repeated ulceration, or 
tender and painful on objective 
examination.  (Note:  a superficial scar 
is one not associated with underlying 
soft tissue damage; and an unstable scar 
is one where, for any reason, there is 
frequent loss of covering of skin over 
the scar).  The examiner should also 
indicate whether the plantar warts result 
in marked disfigurement or are manifested 
by exfoliation, exudation, itching, 
ulceration, crusting, and systemic or 
nervous manifestations.  

3.  Thereafter, the RO should 
readjudicate the remaining claims at 
issue based on the additional medical and 
other evidence received.  The RO should 
specifically readjudicate the issue of 
entitlement to an increased rating for 
the bilateral plantar warts and apply 
both the old and new rating criteria for 
skin disabilities.  The RO is also asked 
to review the claims file and ensure that 
all notification and development actions 
required by the VCAA and its implementing 
regulations are completed with respect to 
all issues remanded.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
are fully complied with and satisfied to 
include notifying the veteran in writing 
of what evidence, if any, will be 
obtained by him and what evidence, if 
any, will be obtained by VA for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits and a summary of the 
evidence and applicable laws and 
regulations, including the new rating 
criteria for skin disabilities.  



After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims still at issue 
should be returned to the Board for further appellate 
consideration.  No action is required of the veteran until he 
receives further notice.

The purpose of this REMAND is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                       
____________________________________________
	Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



